Citation Nr: 1223785	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD.

In an August 2010 rating decision, the RO denied service connection for anxiety and depression.  The Veteran did not appeal this determination.  Thus, the issue on appeal is limited to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights are met, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

In the current case, the Veteran claims that his PTSD is service connected.  To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In the absence of proof of current disability, a claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010); 38 C.F.R. § 3.304(f) (2011).  The provisions of this amendment apply to the Veteran's claim. 

In November 2008, the Veteran was admitted to the emergency room at Presbyterian Hospital in Allen, Texas, suffering from headache, dizziness, chest pain, and vomiting.  According to the nurse's report, he appeared anxious.  Because of suicidal ideations, he was moved to a treatment room about half an hour later.  He had what appeared to be a panic attack after being placed in the new room, and began to hyperventilate and became tearful.  Later that night, when he was improved and stable, the records from Presbyterian Hospital state that he was transferred to Timberlawn Mental Health System in Dallas, Texas, which specializes in psychiatric and substance abuse issues.

The RO also received records from the VA North Texas Health Care System.  According to a treatment record from the VA Medical Center (VAMC) in Dallas, Texas, the Veteran received a negative PTSD screen in September 2006.  The next relevant examination was in September 2009 at the VAMC in Bonham, Texas.  At this examination, the psychiatrist noted that the Veteran had depression after the breakup of his marriage the previous year.  He was hospitalized for five days as a psychiatric hospital but did not find the hospitalization to be therapeutic.  At this examination, he was diagnosed with depression.  

Additional records from the Bonham VAMC dating from February 2010 indicate that the Veteran was taking citalopram, an anti-depressant medication, and that he had follow-ups at a mental health clinic.

A VA compensation examination was provided in June 2011.  The examiner found that he did not have PTSD.  The only Axis I diagnosis was alcohol abuse.  

The records from the Veteran's November 2008 stay in the mental health clinic are not contained in the file, and unfortunately the Board finds that they are necessary to properly decide the present claim.  The records from Presbyterian Hospital state that the Veteran was transferred to Timberlawn Mental Health Clinic in the South Dallas area of Dallas, Texas.  However, the records from the Bonham VAMC state that the Veteran was treated at the Green Oaks Psychiatric Hospital in the North Dallas area of Dallas, Texas.  Because the RO never requested records from either facility, it is unknown which facility the Veteran actually stayed in during his hospitalization in November 2008 and which facility he attended for regular follow-up visits.

VA will make reasonable efforts to obtain relevant records from private medical care providers such as Green Oaks and Timberlawn.  In the current case, the records of the Veteran's hospitalization in the mental health facility during November 2008 and his follow up visits would be especially relevant as they may contain diagnoses of PTSD.  

Also, on remand, any records from the Dallas and Bonham VAMCs dated since February 2010 will be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records from Timberlawn Mental Health Clinic and Green Oaks Psychiatric Hospital in Dallas, Texas, dating from November 2008.  

2.  Make arrangements to obtain the Veteran's treatment records from the Dallas and Bonham VAMCs, dating from February 2010.  

3.  Then, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


